DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating member and pressure member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitations are interpreted as the “pressure roller” and “heating roller” as disclosed in the instant specification (see instant specification pg.5, lines 23-30).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 10-11 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (JP2002120960A - cited in IDS and machine translation provided by applicant) and Kinoshita (JPH07140820A - cited in IDS and machine translation provided by applicant) and Ikematsu (U.S Patent 5179415) and alternatively Sakai (U.S PG Pub 20190094767A1).
Regarding claim 1, Yoshihara is drawn to the art of a film feeding apparatus (Abstract). Yoshihara discloses the film being a multilayer film, as Yoshihara discloses that the resin film (6) consists of a substrate 21, surface layer 22 and an adhesive layer 23 (Figure 3; [0017-0018]) (i.e. laminating or transferring a multilayer film onto an image sheet/recording medium/material 11 [0012-0013]). 
Yoshihara discloses a cartridge (3) (film unit) with a take up (winding side winding core 14) and supply reel (supply side winding core 13) [0015-0016], and further discloses a housing main body (base 1) having an opening that allows the film unit to be installed into and removed from the housing main body therethrough along a direction perpendicular to a rotation axis of the supply reel (Figures 2, 4-5). Yoshihara also discloses a pressure member and a heating member that are rollers and that nip the film (Figure 2, 4-5; [0011-0012 & 0019]). Yoshihara also discloses a cover (holder 2) which can be opened and closed and is movable (Figures 2, 4-5; [0019 & 0028-0036]). 
Yoshihara also discloses that a heating mechanism is provided to both rollers 4 & 5, and thus as such either can be interpreted as a heating roller or a pressing roller, because both serve to heat and press the film [0022]. Yoshihara does disclose that heating is provided by upper pressing member 5 [0012], however, given that Yoshihara has disclosed both upper and lower rollers can have heating mechanisms, it can be reasonably expected that the lower roller 4 can also serve to heat. As such then, in an alternative interpretation, the upper roller 5 is interpreted as the pressure member and the lower roller 4 is interpreted as the heating member, thus meeting the limitations of the heating member being in the housing main body, and the pressure member being on the cover. Furthermore, the courts have held that a general rearrangement of parts is obvious and a matter of ordinary skill. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975); In re Japiske, 86 USPQ 70; In re Gazda, 104 USPQ 400.
Finally, Yoshihara also discloses a switching mechanism (i.e. locking claw 7), wherein the locking claw is responsible for holding or locking the holder to the base, and then unlocking i.e. separating the holder and the base, in which the holder is moved away from the base into an open position, and wherein the heating and pressure members are not in contact, i.e. are in a state in which they are separate from the film. Thus the locking claw of Yoshihara serves a switching mechanism which switches the heating and pressure members between a nipping position and a position in which they do not contact the film (Figure 2, 4-5; [[0019 & 0028-0036]).

Finally, Yoshihara has not disclosed a shutter as claimed. This limitation is known, however, from Kinoshita.
Kinoshita, is drawn to the art of a heat roller for fixing a toner on a sheet of paper [0001]. Kinoshita discloses a heating roller cartridge C which contains a heating roller (40), which forms an abutting relationship with a pressure roller (12) to form a nip in order to bond/laminate a sheet [0016 & 0007 & 0025]. Kinoshita discloses a shutter (33) that is provided to cover the heating roller (Figures 3-5; [0022-24]. Kinoshita discloses that the shutter can be opened and closed, and is in a closed position when the cartridge C is not set in the holder 92 i.e. when the apparatus is in an open position, with part B, the cover part, being open, and further discloses that the shutter is an open position when the cartridge is set inside the holder 92 and the part B is closed i.e. cover is closed (Figures 3-5; [0022-0024]; [0007]). The open position is interpreted as a retreated position and the closed position is interpreted as a protecting position. Kinoshita further discloses that the shutter being closed until the cartridge is mounted leads to prevention of damage [0009-0010].
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Yoshihara, with the shutter as disclosed by Kinoshita, to arrive at the instant invention, in order to be able to prevent damage to the roller [0010].

Further, in the event the applicant disagrees with the explanation as pertaining to the pressure member being a part of the cover, this limitation is known from Ikematsu and alternatively Sakai.
Ikematsu is drawn to the art of a fixing unit and a thermal transfer apparatus (Abstract; Column 3, lines 3-7; Figure 2), and discloses a housing including an opening (Figure 3 #18), a cover (Figure 3 #19), a heating roller (Figure 3, #14), and a nip roller (Figure 3 #15), wherein the nip (i.e. pressure) roller is included in the cover (Figure 3 shows that the roller 15 is a part or provided in the cover). 
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Yoshihara, with the pressure roller being a part of the cover, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). Further, it would be obvious to do so, because providing the pressure roller on the cover would merely involve a general rearrangement of parts, and the courts have held this to be obvious and a matter of ordinary skill. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975); In re Japiske, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Alternatively, Sakai, drawn also to thermal transfer apparatus (Abstract) discloses a cover (22) and a main housing body (21), wherein a heating roller (141) is provided in the housing body and a nip roller (142) is provided on the cover (Figures 1-15 & 19; [0043]).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Yoshihara with the pressure roller being a part of the cover, as disclosed by Sakai, to arrive at the instant invention, in order to reduce unnecessary or excessive heating of a film by the heat roller [0004].

Regarding claim 2, the instant limitations have been disclosed by Yoshihara (see claim 1 rejection above), as Yoshihara discloses a locking claw that switches the state from a nipping state to a separate state. Further, with regards to the limitations as pertaining to the shutter being movable in coordination with the switching mechanism, the apparatus as disclosed by Yoshihara and Kinoshita meets the instant limitation (see claim 1 rejection above). Kinoshita discloses that the shutter is closed when the heating roller is not engaged and is open when the heating roller is engaged, thus being movable from a protecting position to a retreated position when the heating roller and pressure roller are in a nipping state, and being movable from a retreated position to a protecting position when the heating roller and pressure roller are in a separate state.

Regarding claim 10, Yoshihara, Kinoshita, Ikematsu or Sakai have not explicitly disclosed a shutter for a pressure member with the same functionality as the shutter for the heating member (i.e. covering when not engaged and not covering when engaged/nipping). However, it would be obvious to an ordinarily skilled artisan to provide for a pressure member shutter as well, since Kinoshita has disclosed that providing a shutter serves to prevent damage to the roller (see claim 1 rejection above). Thus, it would be obvious to an ordinarily skilled artisan to provide for a pressure member shutter in the same way as the shutter for the heating member, as the courts have held it to be obvious to use a known technique to improve similar devices in the same way (MPEP 2143 I(C)). 

Regarding claim 11, providing a shutter to the pressure member in the same way as the shutter member for the heating member would meet the instant limitations, as the shutter for the pressure member would be movable from a covering to an uncovering position in coordination with a movement from the cover from the open to closed position and vice versa, similar to the shutter for the heating member being movable in coordination with the switching mechanism, because the cover is also controlled by the switching mechanism (see claim 1 rejection above). Thus, providing a pressure member shutter in the same way as the shutter of the heating member, meets the limitations of the instant claim (see claim 10 rejection above).


Regarding claims 12-13, Yoshihara has already disclosed the heating and pressure members to be heating and pressure rollers (see claim 1 rejection above).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
T. Claims 4-9 depend directly or indirectly on claim 3. Further, the prior art of record does not disclose the limitations of claim 4, and claims 6-9 either, thus these claims at least would also be objected to even if they did not depend directly or indirectly on claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent 6431244B1, U.S Patent 7979000B2, U.S PG Pub 20060239715A1, all of them being drawn to laminating or transferring apparatus for sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712